UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2062


TOM DOMINGO, SR.,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF THE ARMY, SAMR-EO-CCR Spurgeon A. Moore; US
EEOC, Office of Federal Operations,

                    Defendant - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:18-cv-00004-JPB-MJA)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tom Domingo, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tom Domingo, Sr., appeals from the district court’s order dismissing for lack of

jurisdiction his civil action challenging an employment decision under the Veterans’

Preference Act and Veterans Employment Opportunity Act and referencing an

employment discrimination claim filed with the Equal Employment Opportunity

Commission. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Domingo v. Dep’t of the Army,

No. 2:18-cv-00004-JPB-MJA (N.D.W. Va. Aug. 28, 2018).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2